Case 3:16-cv-08483-PGS-TJB Document 105 Filed 07/29/19 Page 1 of 2 PageID: 2217




 SELLS CWIMIS & GROSS P.C.
 James E. Tyrrell, Jr.
 Eric S. Westenberger
 The Legal Center, 3 Floor
 Newark.. J 07102
 A itorneys for Plaintiff Heritage Pharmaceuticals Inc.


                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


  HERITAGE PHARMACEUT1CAI.S INC.,                     Case No. 3:I6CV-O8483 (PGS)(TJB)

                        Plaintiff,

  V.



  JEFFREY A. GLAZER and JASON T.
  MALEK,

                        I)efendants.



                         STIPULATION AND OR1)ER OF DISMJ SSAL

       Plaintiff Heritage Pharmaceuticals inc. (‘T1erige”) on one hand, and Defendants Jeffrey A,

Glazer (“Glazer”) and Jason T. Malek    (‘   4alek”) on the other hand,   by   and through their respective

undersigned counsel, hereby STIPULATE and AGREE as thilows:

       1.      All claims and counterclaims, defenses, motions and petitions asserted in this action are

dismissed with prejudice based upon the SETTLEMENT AGREEMENT AND RELEASE entered

into by the parties on or about July 19, 201 9. Tn the event of any alleged breach of that SETTLEMENT

AGREEMENT AND RELEASE, this Action may’ he reinstated as provided in Paragraph 6 of•tl•e

SETTLEMENT AGRi:EMENT AND RF LEASE;

       2.      Each party shall bear its own costs, disbursements, and attorneys’ fees with respect to

the matters dismissed hereby;
Case 3:16-cv-08483-PGS-TJB Document 105 Filed 07/29/19 Page 2 of 2 PageID: 2218




               .3.           Eie parties each   :‘   resiv   %i;’   an:        Ick                                 tc
                                                                                                   ‘    ‘
                                                                                                                                         .    5   C’


    rats Sti         )arin   and (‘0

                             Ots (Oun                !:“s:etnr                      drc
                                          rc’ttCis
                                                                          ‘r
                                                                                             pa’’cs
                                                                                                                   tar n’ttrt a citur
   Sr ‘niadora and Or±”’ and

               5.            Phi.Stinuiata” ani order shall     ‘/:aiVc                            1’a Acdnn                 h.’’;&cn    ‘.




  • SraS     CUMI%I!S & CROSS ?C.                                                             !,
    iamcs F. lHmra’IL Jr.
    Lrrc S. ‘A ciatc.ahergcr
                                                                         a In S’ ii’:u
   One R*:aani Plain
   Newark. N         la’v ii7U2                                  (4                                                       a
                      “
                                                                               .‘‘.
                                                                                       ‘‘;i       “         ‘ut
   ,i1kii....t Jo,’ l!ti:iaa J’l,ariu’&ntntiLs /z..
                                                                    c-ra.c;ii..        ‘s
                                                                                                   H>,.’,           ‘I   ‘,u1
                                                                 .‘U          ;‘C’.’    [UI’      Jdf/-[’                11t.       i




      VcLTrt
                                                                     .




                                                                              cL
                                                                                              4Z
                                                                                                                   0.
                                                                                                                                        /fr7
  !r\s54 J.J                     ?Y                                                                                      /J.
                                                                       )flJ           ‘.          ‘‘




                                                                                    ‘1,’    La
                                                                       H.              ‘    .;a    ‘‘;t

                                                                I” IS                                  .‘
                                                                          ‘ii           .     “
                                                                                                              .              .165




                                                                                                                              .1,’
                                                                                                            ‘•“

                                                                 C”,

                                                                                c     •i’     ,[‘‘ii          a,
                                                                 i•j   ‘at’                                              •




                                                                                Pcr.,N’c                          j(5’;6ua, a (1’ 1.
